14‐3648
FDIC v. First Horizon Asset Securities, Inc.




                                UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT
                                                                        

                                                 August Term, 2015

                        (Argued: October 8, 2015       Decided: May 19, 2016)

                                               Docket No. 14‐3648‐cv
                                                                                  

     FEDERAL DEPOSIT INSURANCE CORPORATION, as Receiver for Colonial Bank, 

                                                                                   Plaintiff‐Appellant,

                                                           — v. — 

FIRST HORIZON ASSET SECURITIES, INC., FIRST HORIZON HOME LOAN CORPORATION,
   CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC., FTN
 FINANCIAL SECURITIES CORP., HSBC SECURITIES (USA) INC., RBS SECURITIES INC.,
    UBS SECURITIES LLC, and WELLS FARGO ASSET SECURITIES CORPORATION, 

                                                                                   Defendants‐Appellees,

      CHASE MORTGAGE FINANCE CORP., JP MORGAN CHASE & CO., JP MORGAN
     SECURITIES LLC, CITICORP MORTGAGE SECURITIES, INC., CITIMORTGAGE, INC.,
    CITIGROUP GLOBAL MARKETS INC., ALLY SECURITIES LLC, and MERRILL LYNCH,
                     PIERCE, FENNER & SMITH INCORPORATED,

                                                                                   Defendants.

                                                                                    
B e f o r e:

                     PARKER, LYNCH, and CARNEY, Circuit Judges.

                                  __________________

       Plaintiff‐Appellant Federal Deposit Insurance Corporation (“FDIC”)
appeals from a decision of the United States District Court for the Southern
District of New York (Louis L. Stanton, Judge) dismissing its complaint, which
asserts claims under the Securities Act of 1933, as untimely.  The FDIC brought
this action within the limitations period provided by the FDIC Extender Statute,
12 U.S.C. § 1821(d)(14), but outside the Securities Act’s three‐year statute of
repose.  In Federal Housing Finance Agency v. UBS Americas Inc., 712 F.3d 136
(2d Cir. 2013), we held that a materially identical extender statute for actions
brought by the Federal Housing Finance Agency displaced the Securities Act’s
statute of repose.  We now further hold that the Supreme Court’s decision in CTS
Corp. v. Waldburger, 134 S. Ct. 2175 (2014), did not abrogate our holding in UBS,
which remains good law.  Accordingly, the FDIC’s complaint was timely.

       VACATED AND REMANDED.

       Judge Parker dissents in a separate opinion.

                                                                 

               JAMES  SCOTT  WATSON,  Counsel  (Colleen  J.  Boles,  Assistant  General
                     Counsel, Kathryn R. Norcross, Senior Counsel, Jaclyn C. Taner,
                     Counsel,  on  the  brief),  Federal  Deposit  Insurance  Corporation,
                     Arlington, Virginia, for Plaintiff‐Appellant.

               ROBERT J. GIUFFRA, JR. (Bruce E. Clark, David B. Tulchin, Amanda Flug
                    Davidoff, Jeffrey B. Wall, on the brief), Sullivan & Cromwell LLP,
                    New York, New York, for Defendants‐Appellees First Horizon Asset
                    Securities, Inc., First Horizon Home Loan Corporation, FTN Financial
                    Securities Corp., and UBS Securities, LLC.

                                                 2
Richard  W.  Clary,  Cravath,  Swaine  &  Moore  LLP,  New  York,  New
      York, for Defendant‐Appellee Credit Suisse Securities (USA) LLC.

Thomas C. Rice, Andrew T. Frankel, Simpson Thacher & Bartlett LLP,
    New  York,  New  York,  for  Defendants‐Appellees  Deutsche  Bank
    Securities Inc. and RBS Securities Inc.

Marc  T.G.  Dworsky,  Munger,  Tolles  &  Olson  LLP,  Los  Angeles,
      California,  for  Defendant‐Appellee  Wells  Fargo  Asset  Securities
      Corporation.

Michael  O.  Ware,  Mayer  Brown  LLP,  New  York,  New  York,  for 
     Defendant‐Appellee HSBC Securities (USA) Inc.

KATHLEEN  M.  SULLIVAN, Quinn Emanuel Urquhart & Sullivan, LLP,
     New York, New York (Philippe Z. Selendy, Adam M. Abensohn,
     Quinn  Emanuel  Urquhart  &  Sullivan,  LLP,  New  York,  New
     York,  David  C.  Frederick,  Wan  J.  Kim,  Gregory  G.  Rapawy,
     Kellogg,  Huber,  Hansen,  Todd,  Evans  &  Figel,  P.L.L.C.,
     Washington, District of Columbia, on the brief), for Amici Curiae
     Federal  Housing  Finance  Agency  and  National  Credit  Union
     Administration Board in Support of Plaintiff‐Appellant. 

Michael J. Dell, Kramer Levin Naftalis & Frankel LLP, New York, New
     York, Ira D. Hammerman, Kevin Carroll, Securities Industry and
     Financial  Markets  Association,  Washington,  District  of
     Columbia,  Thomas  Pinder,  American  Bankers  Association,
     Washington,  District  of  Columbia,  for  Amici  Curiae  Securities
     Industry and Financial Markets Association, The American Bankers
     Association, and The Clearing House LLC in Support of Appellees and
     Affirmance.

William  M.  Jay,  Goodwin  Procter  LLP,  Washington,  District  of
      Columbia,  Joshua  M.  Daniels,  Goodwin  Procter  LLP,  Boston,
      Massachusetts,  for  Amicus  Curiae  The  Business  Roundtable  in
      Support of Defendants‐Appellees.


                              3
                                                                



GERARD E. LYNCH, Circuit Judge:

      Plaintiff‐Appellant Federal Deposit Insurance Corporation (“FDIC”)

brought this action under the Securities Act of 1933 as receiver for Colonial Bank

(“Colonial”).  Because the complaint was filed less than three years after the FDIC

was appointed receiver, it was timely under the terms of the FDIC Extender

Statute, which provides “the applicable statute of limitations with regard to any

action brought by the [FDIC] as conservator or receiver.”  12 U.S.C.

§ 1821(d)(14)(A).  But because the complaint was filed more than three years after

the securities at issue were offered to the public, it would be untimely under the

terms of the Securities Act’s statute of repose, 15 U.S.C. § 77m.  Although they

recognize that the FDIC Extender Statute displaces otherwise applicable statutes

of limitations, the defendants argue that it does not displace the Securities Act’s

statute of repose, and that the complaint should be dismissed as untimely.  

      We do not consider this argument on a blank slate.  In Federal Housing

Finance Agency v. UBS Americas Inc., 712 F.3d 136 (2d Cir. 2013), we held that a

materially identical extender statute for actions brought by the Federal Housing
                                                4
Finance Authority (“FHFA”) did displace the Securities Act’s statute of repose. 

The defendants do not argue that the FDIC Extender Statute is in any way

distinguishable from the one at issue in UBS; rather, they assert that our UBS

holding was abrogated by the subsequent Supreme Court decision in CTS Corp.

v. Waldburger, 134 S. Ct. 2175 (2014), which construed yet another, somewhat

different federal limitations‐extending provision – 42 U.S.C. § 9658, enacted as an

amendment to the Comprehensive Environmental Response, Compensation, and

Liability Act of 1980 (“CERCLA”) – to preempt only state statutes of limitations,

and not state statutes of repose.  The district court agreed, and dismissed the

complaint.  We conclude, to the contrary, that UBS remains good law and that,

under UBS, the FDIC’s complaint was timely.  Accordingly, the judgment of the

district court is VACATED, and the case is REMANDED for further proceedings

consistent with this opinion.

                                 BACKGROUND

      Between June 5 and October 19, 2007, Colonial, a federally insured bank

headquartered in Montgomery, Alabama, invested approximately $300 million in

nine residential mortgage‐backed securities (“RMBS”) issued or underwritten by

the defendants.  In a now‐familiar turn of events, Colonial suffered heavy losses

                                         5
on those RMBS, and on August 14, 2009, the Alabama State Banking Department

closed Colonial and appointed the FDIC as receiver.

      On August 10, 2012 – within three years of its appointment as receiver, but

more than three years after the RMBS had been offered to the public – the FDIC

brought this action in the Southern District of New York, asserting claims under

§§ 11 and 15 of the Securities Act, which render several classes of persons liable

for material misstatements or omissions in securities registration statements.  15

U.S.C. §§ 77k, 77o.  Specifically, the complaint alleges that prospectus

supplements for the RMBS at issue misrepresented the loan‐to‐value ratios of the

mortgage loans backing the RMBS, the occupancy status of the properties that

secured the mortgage loans, and the underwriting standards used to originate

those loans.

      The defendants moved to dismiss the complaint on several grounds,

including that it was barred by the Securities Act’s statute of repose, which, the

defendants argued, was not displaced by the FDIC Extender Statute.  While that

motion was pending, this Court decided UBS.  One of the issues in that case,

which was brought by the FHFA and also involved claims under §§ 11 and 15 of

the Securities Act, was whether those claims’ timeliness was governed by the


                                         6
Securities Act’s statute of repose or by the FHFA Extender Statute, 12 U.S.C.

§ 4617(b)(12).  Examining the text and legislative history of the FHFA Extender

Statute, we concluded that Congress intended for it to supplant “any other time

limitations that otherwise might have applied.”  UBS, 712 F.3d at 143–44.  We

emphasized that the statute by its terms established “the applicable statute of

limitations with regard to any action brought by [FHFA] as conservator or

receiver.”  Id. at 141, quoting 12 U.S.C. § 4617(b)(12)(A) (emphasis and alteration

in UBS).  And we rejected the argument that the Extender Statute’s use of the

term “statute of limitations” meant that it left in place otherwise applicable

statutes of repose, observing that Congress frequently uses the term “statute of

limitations” to refer to what might more precisely be designated as statutes of

repose.  Id. at 143.

       The FHFA Extender Statute was modeled on, and is materially identical to,

the FDIC Extender Statute.1  Recognizing that UBS controlled, the defendants in

this case withdrew their Securities Act statute of repose argument (reserving the

right to reassert it at a later date), and the district court (Louis L. Stanton, J.)

denied the rest of the motion to dismiss.

1
 A third materially identical extender statute governs actions brought by the
National Credit Union Administration (“NCUA”).  12 U.S.C. § 1787(b)(14).
                                         7
      The following year, the Supreme Court decided CTS, in which the

plaintiffs alleged injury and damage from contaminants on land on which the

defendant had previously operated an electronics plant.  The plaintiffs argued

that their claims were timely under § 9658, the CERCLA amendment, which

creates an “[e]xception” to state statutes of limitations for state‐law toxic tort

actions.  42 U.S.C. § 9658(a)(1).  The Supreme Court, however, held that CERCLA

preempted state statutes of limitations but left state statutes of repose in place,

and that the applicable statute of repose barred the action.  CTS, 134 S. Ct. at 2180. 

It chided the court below, which had come to the opposite conclusion, for using

“the proposition that remedial statutes should be interpreted in a liberal manner”

as a “substitute for a conclusion grounded in the statute’s text and structure.”  Id.

at 2185.

      Armed with the CTS decision, the defendants here reasserted their

argument that this action is barred by the Securities Act’s statute of repose, in a

motion for judgment on the pleadings under Fed. R. Civ. P. 12(c).  They claimed

that UBS was inconsistent with CTS, because it failed to give weight to the textual

markers that the CTS Court found instructive in its analysis of § 9658, and instead

put too much emphasis on the FDIC Extender Statute’s remedial purpose.  The


                                           8
district court agreed, holding that, after CTS, the FDIC Extender Statute could not

be read to displace the Securities Act’s statute of repose.  Accordingly, it granted

judgment in favor of the defendants.  The FDIC timely appealed.

                                  DISCUSSION

      “In general, a panel of this Court is bound by the decisions of prior panels

until such time as they are overruled either by an en banc panel of our Court or

by the Supreme Court.”  Lotes Co. v. Hon Hai Precision Indus. Co., 753 F.3d 395,

405 (2d Cir. 2014) (internal quotation marks omitted).  The defendants make no

attempt to distinguish the FDIC Extender Statute from the FHFA Extender

Statute at issue in UBS.  Consequently, the outcome here is controlled by UBS,

unless the defendants can show that its “rationale [was] overruled, implicitly or

expressly, by the Supreme Court” in CTS.  United States v. Ianniello, 808 F.2d

184, 190 (2d Cir. 1986), abrogated on other grounds by United States v. Indelicato,

865 F.2d 1370 (2d Cir. 1989).2  For the following reasons, the defendants have not

2
  Thus, we need not determine whether we would reach the same result as the
UBS panel did if we were not bound by that precedent.  We note, however, that
both federal Courts of Appeals that have addressed the issue since CTS have
concluded, even in the absence of binding circuit precedent, that the Extender
Statutes displace otherwise applicable statutes of repose.  See FDIC v. RBS Secs.
Inc., 798 F.3d 244 (5th Cir. 2015) (holding that the FDIC Extender Statute
preempts the Texas Securities Act’s statute of repose); Nat’l Credit Union Admin.
Bd. v. Nomura Home Equity Loan, Inc., 764 F.3d 1199 (10th Cir. 2014) (holding
that the NCUA Extender Statute displaces the federal Securities Act’s statute of
repose).
                                           9
 made that showing.

      CTS held that § 9658, although it preempted state‐law statutes of

limitations, left in place applicable state‐law statutes of repose.  Significantly,

however, CTS did not hold that a federal statute extending “statutes of

limitations” must always be read to leave in place existing statutes of repose. 

Instead, the Supreme Court explained that § 9658’s use of the term “statute of

limitations” “is instructive, but it is not dispositive.”  CTS, 134 S. Ct. at 2185.  The

Court acknowledged that “Congress has used the term ‘statute of limitations’

when enacting statutes of repose,” id., citing 15 U.S.C. § 78u‐6(h)(1)(B)(iii)(I)(aa)

and 42 U.S.C. § 2278, and that only a few years before § 9658 was enacted, one

scholar “described multiple usages of the terms, including both a usage in which

the terms are equivalent and also the modern, more precise usage.”  Id. at 2186,

citing Francis E. McGovern, The Variety, Policy and Constitutionality of Product

Liability Statutes of Repose, 30 Am. U. L. Rev. 579, 584 (1981).  Accordingly, CTS

instructs, a court must consider “other features of the statutory text,” id., before

determining whether a statute displaces otherwise applicable statutes of repose.

      Nor did the CTS opinion purport to lay out a novel framework for

analyzing that question, which might cast doubt on the validity of the analysis




                                           10
used in UBS.3  Instead, the Supreme Court reiterated the uncontroversial

principle that “[c]ongressional intent is discerned primarily from the statutory

text.”  Id. at 2185.  While it did state that “invoking the proposition that remedial

statutes should be interpreted in a liberal manner” was no “substitute for a

conclusion grounded in the statute’s text and structure,” id., it did not direct

courts never to use that canon as an interpretative aid.  Nor did it rule out resort

to legislative history in interpreting federal statutes that alter existing statutes of

limitations.  In fact, CTS itself relied on § 9658’s legislative history, citing a report

that was before Congress at the time § 9658 was enacted that explicitly noted the

distinction between statutes of limitations and statutes of repose.  Id. at 2186.  The

defendants have pointed us to no materials making the same distinction in the

FDIC Extender Statute’s legislative history.


3
  The dissent suggests that the novel ingredient supplied by CTS is its “focus on
the central distinction between statutes of limitations and statutes of repose.” 
Dissent at 2 (internal quotation marks omitted).  But the UBS court was fully
aware of the import of that distinction.  See UBS, 712 F.3d at 140 (explaining that
the two types of statutes “are distinct,” that “statutes of repose affect the
underlying right, not just the remedy,” and that “a statute of repose may bar a
claim even before the plaintiff suffers injury, leaving her without any remedy”). 
Even before UBS, several of our cases drew the distinction, along much the same
lines as CTS.  See, e.g., Ma v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 597 F.3d
84, 88 n.4 (2d Cir. 2010); P. Stolz Family P’ship L.P. v. Daum, 355 F.3d 92, 102–03
(2d Cir. 2004); Stuart v. Am. Cyanamid Co., 158 F.3d 622, 627 (2d Cir. 1998). 
CTS’s restatement of the differences between the two types of statute thus does
not constitute a change in controlling precedent that would allow us to revisit
UBS.
                                           11
        Indeed, it is precisely because CTS’s holding is firmly rooted in a close

analysis of § 9658’s text, structure, and legislative history that it has limited

bearing on this case.  Although they both have the effect of extending the time to

file certain types of claims, the FDIC Extender Statute and § 9658 are structured

and worded in fundamentally different ways.  Section 9658 reads, in relevant

part:

              (a) State statutes of limitations for hazardous substance
              cases
                    (1) Exception to State statutes
                    In the case of any [toxic tort] action brought under
                    State law . . . , if the applicable limitations period for
                    such action (as specified in the State statute of
                    limitations or under common law) provides a
                    commencement date which is earlier than the
                    federally required commencement date, such period
                    shall commence at the federally required
                    commencement date in lieu of the date specified in
                    such State statute.
                    (2) State law generally applicable
                    Except as provided in paragraph (1), the statute of
                    limitations established under State law shall apply in
                    all [toxic tort] actions brought under State law . . . .
              . . . .
              (b) Definitions
              As used in this section –
              . . . .
                    (2) Applicable limitations period
                    The term “applicable limitations period” means the
                    period specified in a statute of limitations during
                    which a civil action referred to in subsection (a)(1) of
                                                12
                this section may be brought.
                (3) Commencement date
                The term “commencement date” means the date
                specified in a statute of limitations as the beginning
                of the applicable limitations period.
                (4) Federally required commencement date
                    (A) In general
                    Except as provided in subparagraph (B), the term
                    “federally required commencement date” means
                    the date the plaintiff knew (or reasonably should
                    have known) that the personal injury or property
                    damages referred to in subsection (a)(1) of this
                    section were caused or contributed to by the
                    hazardous substance or pollutant or contaminant
                    concerned.
                    (B) Special rules
                    In the case of a minor or incompetent plaintiff, the
                    term “federally required commencement date”
                    means the later of the date referred to in
                    subparagraph (A) or the following:
                        (i) In the case of a minor, the date on which the
                        minor reaches the age of majority, as
                        determined by State law, or has a legal
                        representative appointed.
                        (ii) In the case of an incompetent individual,
                        the date on which such individual becomes
                        competent or has had a legal representative
                        appointed.

42 U.S.C. § 9658.  Section 9658 does not purport to create an entirely new statute

of limitations framework for state toxic tort actions; instead, it provides a limited

“[e]xception to State statutes,” id. § 9658(a)(1), which otherwise remain


                                         13
“generally applicable.”  Id. § 9658(a)(2); see also CTS, 134 S. Ct. at 2185 (“Under

this structure, state law is not pre‐empted unless it fits into the precise terms of

the exception.”).  The exception applies only if the state statute “provides a

commencement date which is earlier than the federally required commencement

date,” 42 U.S.C. § 9658(a)(1), which is defined as “the date the plaintiff knew (or

reasonably should have known)” that the injury complained of was “caused or

contributed to by the hazardous substance or pollutant or contaminant

concerned.”  Id. § 9658(b)(4)(A).  Thus, § 9658’s “exception” does not change the

length of the applicable limitations period; it simply modifies the time at which

the limitations period begins to run, requiring states that do not already do so to

apply the “discovery rule.”

      By contrast, the Extender Statute establishes “the applicable statute of

limitations with regard to any action brought by the [FDIC] as conservator or

receiver.”  12 U.S.C. § 1821(d)(14)(A).  That limitations period (six years for “any

contract claim” and three years for “any tort claim”) applies unless “the period

applicable under State law” is longer.  Id.  And the Extender Statute further

provides that

             the date on which the statute of limitations begins to run
             on any claim described in [the previous] subparagraph
             shall be the later of –

                                          14
                (i) the date of the appointment of the [FDIC] as
                conservator or receiver; or
                (ii) the date on which the cause of action accrues.

12 U.S.C. § 1821(d)(14)(B).4  Rather than creating a limited exception, the Extender

Statute thus establishes, for “any” action brought by the FDIC as conservator or

receiver, the length of the limitations period, as well as the time at which the

period begins to run.  As we concluded in UBS, this structure suggests that

Congress intended the Extender Statute to supersede any and all other time

limitations, including statutes of repose.

      Because of the differences in the statutes, much of CTS’s reasoning is

simply inapplicable to the Extender Statute.  For instance, the CTS Court relied

on § 9658’s definition of “applicable limitations period” to mean “the period . . .

during which a civil action . . . may be brought.”  42 U.S.C. § 9658(b)(2).  It

explained that, technically speaking, only statutes of limitations “limit the time in

which a civil action ‘may be brought,’” whereas statutes of repose “can prohibit a




4
  In the most common scenario, this provision will operate literally to extend the
time to file a claim that is not yet time‐barred.  The Extender Statute also
addresses the situation in which the otherwise‐applicable limitations period has
already caused a claim to expire before the FDIC’s appointment as receiver.  In
that situation, the Extender Statute operates to revive the claim, in a limited
category of cases, see 12 U.S.C. § 1821(d)(14)(C)(ii), in which the limitations
period had expired “not more than 5 years before the appointment of the [FDIC]
as conservator or receiver,” id. § 1821(d)(14)(C)(i).
                                           15
cause of action from coming into existence” in the first place.  CTS, 134 S. Ct. at

2187.  The Extender Statute, however, contains no such definition of “applicable

limitations period.”  Similarly, the CTS Court observed that § 9658 includes an

equitable tolling provision for minors and incompetents, 42 U.S.C.

§ 9658(b)(4)(B), a feature that is typical of statutes of limitations but not of statutes

of repose.  CTS, 134 S. Ct. at 2187–88.  But there is no similar tolling provision in

the Extender Statute.

      The defendants and the dissent make much of the fact that the Extender

Statute uses the term “statute of limitations” (rather than “statute of repose”),

and uses it in the singular.  In CTS, the Supreme Court noted that § 9658

“includes language describing the covered period in the singular,” and observed:

“This would be an awkward way to mandate the pre‐emption of two different

time periods with two different purposes.”  Id. at 2186–87.  But first, as we have

explained, the Extender Statute’s mere use of the term “statute of limitations”

does not settle the issue.  As counsel for the defendants conceded at oral

argument, Congress has never used the expression “statute of repose” in a statute

codified in the United States Code.  Indeed, the very statute of repose on which

the defendants rely here is located in a section of the Code entitled “Limitation of

actions.”  See 15 U.S.C. § 77m.


                                           16
      Further, when § 9658 uses the term “statute of limitations,” and similarly

refers to “the applicable limitations period” in the singular, it is describing the

existing period that is modified by § 9658 and otherwise remains “generally

applicable.”  The Supreme Court thus took the use of the singular as an

indication that § 9658 was intended to modify only one limitations period per

claim – the period provided by the statute of limitations – and to leave in place

the second period provided by the applicable statute of repose.  By contrast,

when the Extender Statute refers to “the applicable statute of limitations,” it is

referring to the new limitations period that is created by the Extender Statute.5  The

fact that the Extender Statute purports to create only one limitations period –

rather than a dual statute of limitations/statute of repose framework such as that

which ordinarily governs Securities Act claims – does not, standing alone, tell us

anything about the number of limitations periods it was intended to displace.

      The defendants and the dissent also emphasize that the Extender Statute’s

5
  Thus, we do not hold, as the dissent suggests, that “when Congress said ‘statute
of limitations’ it also meant ‘statute of repose.’”  Dissent at 4.  For that reason, the
dissent’s discussion of evidence that Congress knew the difference between the
two types of statutes when it enacted the Extender Statute is beside the point.  See
id. at 2–4.  But we note that even on its own terms, the dissent’s argument is
unpersuasive.  Congress has continued to enact statutes of repose under the label
“statute of limitations,” despite the fact that it has been aware of the distinction
since at least the 1980s.  See 15 U.S.C. § 78u‐6(h)(1)(B)(iii)(I)(aa) & (II), enacted in
2010 as part of the Dodd‐Frank Wall Street Reform and Consumer Protection Act,
Pub. L. No. 111‐203, § 922(a), 124 Stat. 1376, 1846.
                                           17
limitations period is tied to the concept of “accrual” of a claim.  In CTS, the

Supreme Court explained: “A statute of repose . . . is not related to the accrual of

any cause of action[, but instead] mandates that there shall be no cause of action

beyond a certain point, even if no cause of action has yet accrued.”  Id. at 2187

(internal quotation marks and citation omitted).  A statute of repose typically

measures that cutoff point “from the date of the last culpable act or omission of

the defendant.”  Id. at 2182.  The limitations period established by the Extender

Statute, however, runs from “the later of (i) the date of the appointment of the

[FDIC] as conservator or receiver; or (ii) the date on which the cause of action

accrues.”  12 U.S.C. § 1821(d)(14)(B).  But this tells us only that the Extender

Statute is itself a statute of limitations, and not a statute of repose.  Cf. Nat’l Credit

Union Admin. Bd. v. Barclays Capital Inc., 785 F.3d 387, 395 & n.2 (10th Cir. 2015)

(holding that the NCUA Extender Statute is a statute of limitations that can be

waived, and collecting cases so holding).  It provides no guidance on the question

whether the Extender Statute displaces otherwise applicable statutes of repose – a

question on which we must thus defer to our binding UBS precedent.6

6
  We thus disagree with the dissent that superficially similar “textual markers” in
§ 9658 and the Extender Statute require us to read the latter as the Supreme Court
read the former.  Dissent at 7.  The dissent errs, in our view, by focusing on those
markers in isolation, without considering their place within the larger statutory
structure.  Instead, “we follow the cardinal rule that statutory language must be
read in context since a phrase gathers meaning from the words around it.”  Hibbs
                                          18
      Finally, the defendants take aim at what they perceive to be UBS’s

overreliance on the Extender Statute’s legislative history and remedial purpose. 

As noted above, the Supreme Court in CTS directed courts not to treat “the

proposition that remedial statutes should be interpreted in a liberal manner . . . 

as a substitute for a conclusion grounded in the statute’s text and structure.” 

CTS, 134 S. Ct. at 2185.  The UBS opinion, however, does no such thing.  Rather, it

begins with two paragraphs of textual analysis, which conclude that “[b]y using

these words, Congress precluded the possibility that some other limitations

period might apply to claims brought by FHFA as conservator.”  UBS, 712 F.3d at

142.  Only then does it turn to the legislative history, which it considers relevant

only “[t]o the extent there is any ambiguity in the words of the extender statute.” 

Id.  The UBS panel based its holding on what it determined to be “[t]he more

natural reading of the provision, the one that is both inline with everyday usage

and consistent with the objectives of the statute overall.”  Id. at 143, quoting Fed.

Hous. Fin. Agency v. UBS Ams., Inc., 858 F. Supp. 2d 306, 316–17 (S.D.N.Y. 2012). 

It thus used the Extender Statute’s legislative history and purpose as a

complement to textual analysis, not as a substitute.  Accordingly, we perceive 




v. Winn, 542 U.S. 88, 101 (2004) (alteration and internal quotation marks omitted).
                                          19
nothing in CTS that undercuts the UBS opinion’s analysis of the Extender

Statute.7

      We can dispose of the defendants’ other arguments, which are not based

on the holding or reasoning of CTS, more briefly.  The defendants assert, for

instance, that the FDIC Extender Statute does not apply to claims under the

Securities Act, and instead applies only to state‐law contract and tort claims.  The

textual basis for this argument is that the Extender Statute sets out limitations

periods for “any contract claim” and “any tort claim,” without specifically

mentioning other types of claims or claims under federal law.  12 U.S.C.

§ 1821(d)(14)(A).  In UBS, however, we squarely rejected that argument with

respect to the FHFA Extender Statute, concluding that “a reasonable reader could

only understand [that statute] to apply to both the federal and state claims in

[that] case.”  UBS, 712 F.3d at 142.  We relied on Congress’s “explicit[] stat[ement]

that ‘the’ statute of limitations for ‘any action’ brought by FHFA as conservator

‘shall be’ as specified in [the Extender Statute].”  Id. at 141, quoting 12 U.S.C.

§ 4617(b)(12) (emphases in UBS).  Because no issue was presented in CTS about

the types of claims to which § 9658 applied, CTS has no relevance to that part of

UBS’s holding.

7
  As noted above, see note 2, our conclusion that CTS does not undermine the
displacement of statutes of repose by the various Extender statutes is shared by
both of the other Courts of Appeals that have considered the question.
                                        20
      Similarly, the defendants and the dissent argue that reading the Extender

Statute to displace the Securities Act’s statute of repose violates the presumption

against repeals by implication, see Auburn Hous. Auth v. Martinez, 277 F.3d 138,

144 (2d Cir. 2002) (acknowledging “the important principle that repeals by

implication are not favored”), contending that, under the FDIC’s position, the

Extender Statute in effect repeals the statute of repose for a class of cases (those

brought by the FDIC as conservator or receiver).  The dissent further explains

that the presumption takes on added importance when it applies to the Securities

Act’s statute of repose, “a prominent and conspicuous provision in this nation’s

securities regulation regime” over the past eight decades.  Dissent at 8.  But the

CTS opinion does not even mention the presumption, and the policy arguments

raised by the dissent would have applied with equal force in UBS, which also

dealt with the Securities Act’s statute of repose, but which nevertheless held it to

be superseded by the Extender Statute.  The presumption against repeals by

implication thus does not provide us with any basis for holding that CTS

undermines the authority of UBS.

                                  CONCLUSION

      The defendants have not identified any aspect of the Supreme Court’s

decision in CTS that requires us to revisit our UBS holding.  Accordingly, that

holding controls this case, and mandates the conclusion that the FDIC’s
                                          21
complaint was timely.  The judgment of the district court is vacated, and the case

is remanded for further proceedings consistent with this opinion.




                                        22
BARRINGTON D. PARKER, Circuit Judge, dissenting:

       The FDIC Extender Statute, 12 U.S.C. § 1821(d)(14), extends “statute[s] of limitations”

under “State law” for certain “contract” and “tort” claims, and it says nothing whatsoever about

statutes of repose. Nonetheless, the majority opinion interprets this statute to impliedly repeal

federal and state statutes of repose, including the statute of repose in the Securities Act of 1933,

one of its key provisions. That result is not grounded in the text of the Extender Statute. Instead,

it is extrapolated from our court’s decision in FHFA v. UBS Americas Inc., 712 F.3d 136 (2d Cir.

2013), where we held that the FHFA Extender Statute, 12 U.S.C. § 4617(b)(12), which is

materially identical to the FDIC’s, superseded the Securities Act’s three-year repose period. But

UBS was decided without the benefit of the Supreme Court’s subsequent decision in CTS v.

Waldburger, 134 S. Ct. 2175 (2014). That case discussed, in considerable detail, the differences

between statutes of limitation and statutes of repose. See id. at 2190. The majority’s reasoning

fails, in my view, to adequately account for those differences and perpetuates the confusion

surrounding the two types of statutes that existed before CTS. Accordingly, I respectfully dissent.

       The question before the Supreme Court in CTS was whether CERCLA’s reference to a

“statute of limitations” also encompassed a state-law statute of repose, a question of direct

relevance to this case. Plaintiffs in CTS had brought a nuisance action under North Carolina law,

which uses a three-year statute of limitations and a ten-year statute of repose for such tort suits.

134 S. Ct. at 2181, 2184. Because plaintiffs had brought suit well outside the ten-year repose

period, their action was untimely unless CERCLA’s extender provision, 42 U.S.C. § 9658,

delayed the running of both the state-law statute of limitations and the state-law statute of repose.

The Supreme Court held that CERCLA’s reference to a “statute of limitations” means exactly


                                                  1
what it says: it extends only limitations periods, not repose periods. Id. at 2182 (“[Section] 9658

mandates a distinction” between “statutes of limitations and statutes of repose.”).

       The majority contends that CTS did not “purport to lay out a novel framework” for

determining the scope of an extender provision. Majority Op. at 10. I read the case differently.

What the Court did was to focus on the “central distinction between statutes of limitations and

statutes of repose” and to make clear that those two types of statutes are “measured from different

points,” “seek to attain different purposes,” and are “targeted at a different actor.” 134 S. Ct. at

2182–83. A statute of limitations, the Court emphasized, “creates a time limit for suing in a civil

case, based on the date when the claim accrued” and targets a plaintiff’s obligation “to pursue

diligent prosecution of known claims.” Id. By contrast, a statute of repose “puts an outer limit on

the right to bring a civil action,” “measured not from the date on which the claim accrues but

instead from the date of the last culpable act or omission of the defendant.” Id. at 2182. In other

words, a statute of repose targets a defendant’s right to “be free from liability after the

legislatively determined period of time.” Id. at 2183. Therefore, CTS most certainly does provide

the legal framework for determining the scope of the FDIC Extender Statute.

       CTS also makes clear that in 1989 when Congress passed the FDIC Extender Statute, it

knew the difference between the two types of statutes. After an in-depth historical review, the

Court determined that the “general usage of the legal terms has not always been precise, but the

concept that the statutes of repose and statutes of limitation are distinct was well enough

established to be reflected in the 1982 Study Group Report, commissioned by Congress” as it

considered amendments to CERCLA. 134 S. Ct. at 2185–86. “The Report acknowledged that

statutes of repose were not equivalent to statutes of limitation and that a recommendation to pre-


                                                   2
empt the latter did not necessarily include the former.” Id. at 2186. The Court observed that

“[t]he scholars and professionals who were discussing this matter (and indeed were advising

Congress) knew of a clear distinction between the two.” Id. (emphasis added).

        If anything, congressional understanding of the distinction between statutes of limitations

and statutes of repose only deepened between the 1986 amendments to CERCLA and the 1989

enactment of the Extender Statute. As one court has noted, “an electronic search of the

Congressional Record from 1985 until the enactment of [the Extender Statute] reveals at least

forty-four separate uses of the phrase ‘statute of repose’ across twenty-seven different statements

by members of Congress.” In re Countrywide Fin. Corp. Mortg.-Backed Sec. Litig., 966 F. Supp.

2d 1031, 1039 (C.D. Cal. 2013). That number rises to “fifty-seven separate mentions . . . across

thirty different statements” if one searches for “‘statute of repose’ combined with closely related

phrases such as ‘statute of limitations and repose.’” Id. at 1039 n.3.

       Throughout the 1980s, many commentators cited the Securities Act’s repose period as a

template for various regulatory reforms. In 1987—two years before enactment of the Extender

Statute—Judge Frank Easterbrook observed that the 1933 Securities Act and 1934 Securities

Exchange Act “called for uniform statutes of limitations coupled with statutes of repose.” Norris

v. Wirtz, 818 F.2d 1329, 1332 (7th Cir. 1987), overruled on other grounds by Short v. Belleville

Shoe Mfg. Co., 908 F.2d 1385 (7th Cir. 1990). Several scholars urged Congress in the 1980s to

adopt similar repose periods for other causes of action, including those brought under Rule 10b-5.

See, e.g., Louis Loss, Fundamentals of Securities Regulation 1166 (1983); ABA Comm. on Fed.

Regulation of Sec., Report on the Task Force on Statute of Limitations for Implied Actions, 41

Bus. Law. 645, 657–58 (1986). Accordingly, there can be no serious question that Congress


                                                  3
understood the distinction between statutes of limitations and statutes of repose in 1989 when it

enacted the Extender Statute. In light of this history, the notion that when Congress said “statute

of limitations” it also meant “statute of repose” is not viable.

         The majority opinion claims that Appellees have failed to overcome UBS by “show[ing]

that ‘its rationale [was] overruled, implicitly or expressly, by the Supreme Court’ in CTS.”

Majority Op. at 9 (quoting United States v. Ianniello, 808 F.2d 184, 190 (2d Cir. 1986)). I

disagree. The rationale of UBS is that the FHFA Extender Statute displaced statutes of repose

because “statute of limitations” was a catch-all limitations period that applied indiscriminately to

statutes of repose and statutes of limitations. The court presumed that that Extender Statute

displaced statutes of repose, reasoning that “[i]f Congress had really wanted to exclude securities

claims from the ambit of HERA’s extender statute, it surely would have done so clearly and

explicitly.” UBS, 712 F.3d at 143. But this rationale cannot be reconciled with CTS.1

         When we decided UBS, we did not have the benefit of the Supreme Court’s identification

of the factors relevant to assessing what an extender statute achieves. Consequently, when we

concluded in UBS that the FHFA Extender Statute reached statutes of repose, we did not, as is

now required by CTS, examine: (i) the meaning of the term “statute of limitations” when

Congress passed the Extender Statute, (ii) Congress’ reference to a single limitations period, or

(iii) its reference to the accrual date of claims. Instead, we briefly examined the FHFA Extender

Statute, highlighted imprecise uses of the term “statute of limitations” in the past, and concluded


1
 It is of course settled that our panel is bound by the decisions of prior panels until such time as they are overruled
either en banc panel or by the Supreme Court. Lotes Co. v. Hon Hai Precision Indus. Co., 753 F.3d 395, 405 (2d Cir.
2014). However, where, as here, “there has been an intervening Supreme Court decision that casts doubt on
controlling precedent, one panel of this Court may overrule a prior decision of another panel.” In re Zarnel, 619 F.3d
156, 168 (2d Cir. 2010). Importantly, the intervening decision need not address the precise issue decided by the
panel for this exception to apply. Id.

                                                           4
in essence that when Congress referred to a limitations period it was probably talking about both

statutes of limitations and statutes of repose, unless it explicitly stated otherwise. See UBS, 712

F.3d at 141–43. While I have no quarrel with our court’s thoughtful and careful decision in UBS,

the law changes, and as far as the resolution of this case is concerned, CTS changed the law.

       The majority reasons that simply because CTS deals with a materially different statute, it

is largely “inapplicable to the [FDIC] Extender Statute.” See Majority Op. at 15. That assertion

misses the mark. The importance of CTS does not depend on whether it dealt with a textually

congruent statute. Its importance derives from its instruction on how to read extender statutes. In

UBS, we reasoned that by extending “the applicable statute of limitations” for actions brought by

the FHFA as conservator, 12 U.S.C. § 4617(b)(12)(A) (emphasis added), “Congress intended one

statute of limitations” to apply to all such actions, 712 F.3d at 143. In CTS, however, the

Supreme Court treated virtually identical language describing the covered period in the singular

as evidence that Congress did not intend to alter “two different time periods with two different

purposes.” 134 S. Ct. at 2186–87.

       The UBS panel also reasoned that by providing the statute of limitations for “any action”

brought by the FHFA as conservator, 12 U.S.C. § 4617(b)(12)(A) (emphasis added), “Congress

precluded the possibility that some other limitations period might apply,” 712 F.3d at 141–42.

But plaintiffs in CTS made the same argument and the Supreme Court rejected it. See Brief for

Respondents at 21, CTS Corp. v. Waldburger, 134 S. Ct. 2175 (2014) (No. 13-339) (arguing that

because the CERCLA provision “applies to ‘any action,’” it “comprehensively addresses all state

limitations periods”). The Court declined to accept the terms “the” and “any action” as textual

indications that CERCLA § 9658 extends statutes of repose because such an interpretation


                                                  5
disregards the reality that statutes of limitations and statutes of repose are different. This

reasoning is not compatible with the rationale of UBS that “[a]lthough statutes of limitations and

statutes of repose are distinct in theory, the courts . . . have long used the term ‘statute of

limitations’ to refer to statutes of repose.” 712 F.3d at 142–43. Once it is accepted that statutes

of limitation and statutes of repose are different, the conclusion that the Extender Statute only

extends statutes of limitation follows from a straightforward reading of the Statute, a reading

whose correctness is confirmed by multiple markers in the text.

        The Statute refers to a “statute of limitations” in four separate places (with a fifth

reference in the heading). It says nothing about extending, displacing, or altering any statutes of

repose; indeed, it never once mentions the word “repose.” Nor does the Extender Statute use any

language that could be construed as encompassing statutes of repose—it does not mention

“limitation of actions” (the language used in the Securities Act) or any other broad terms that

might be read to include periods of repose. Additionally, the Extender Statute, like CERCLA

§ 9658, refers to the relevant limitations period in the singular, which, according to the Supreme

Court, “would be an awkward way to mandate the pre-emption of two different time periods with

two different purposes.” CTS, 134 S. Ct. at 2186–87.

        The Statute also contains numerous references to the accrual of claims. As CTS

emphasizes, the time at which a claim accrues is relevant to statutes of limitation, but not statutes

of repose. The Extender Statute fixes its start date as an accrual date and provides as one of the

options the date on which a state tort or contract claim would otherwise accrue. 12 U.S.C.

§ 1821(d)(14)(B)(i)–(ii). The other option for accrual, the date of the FDIC’s appointment, is the

earliest date when the FDIC as a plaintiff could bring a claim on behalf of a failed bank. As the


                                                    6
CTS Court also observed, it is a statute of limitations, not a statute of repose, that “require[s]

plaintiffs to pursue diligent prosecution of known claims.” 134 S. Ct. at 2183 (internal quotation

marks omitted).

       Given these pellucid textual markers, I conclude that when Congress referred in the

Extender Statute to the type of time limit that accrues and targets plaintiffs’ diligence, it could

only have meant a statute of limitations. Even were I persuaded by the majority’s theory that the

Extender Statute creates a statute of limitations that displaces statutes of repose, Majority Op. at

17, this contention is insufficient to overcome the plain text of the statute, which offers no textual

clues suggesting that “statute of limitations” should be read to broadly encompass any applicable

limitations period. Courts are not at liberty to selectively pick apart statutes. When two statutes

are capable of co-existence, it is our obligation, absent a clearly expressed congressional intention

to the contrary, to regard each as effective. Morton v. Mancari, 417 U.S. 535, 551 (1974). No

such intention exists here.

       Moreover, the majority’s view that Congress, without ever saying so, passed a statute of

limitations that somehow eliminated a widely relied on and widely applied statute of repose

violates the presumption against implied repeals. The Supreme Court has emphasized in no

uncertain terms that “repeals by implication are not favored and will not be presumed unless the

intention of the legislature to repeal is clear and manifest.” Hui v. Castaneda, 559 U.S. 799, 810

(2010). The same presumption applies against modifying or superseding prior statutes by

implication. “It does not matter whether this alteration is characterized as an amendment or a

partial repeal. Every amendment of a statute effects a partial repeal to the extent that the new

statutory command displaces earlier, inconsistent commands, and we have repeatedly recognized


                                                   7
that implied amendments are no more favored than implied repeals.” Nat’l Ass’n of Home

Builders v. Defs. of Wildlife, 551 U.S. 644, 664 n.8 (2007); see also In re WTC Disaster Site, 414

F.3d 352, 366 (2d Cir. 2010) (“The intention of Congress to repeal, modify or supersede must be

clear and manifest.” (emphasis added) (quoting In re Bear River Drainage District, 267 F.2d 849,

851 (10th Cir. 1959))); Schiller v. Tower Semiconductor Ltd., 449 F.3d 286, 300 (2d Cir. 2006)

(“[T]he strong judicial policy disfavoring the inference that a statute has been repealed sub

silentio by subsequent legislation applies with equal force to claims of implied amendment.”

(internal quotation marks and citation omitted) (quoting Regan v. Ross, 691 F.2d 81, 87 (2d Cir.

1982))).

       As this law makes clear, if Congress had intended to do away with a statute of repose, it

had to say so clearly and unmistakably. But it didn’t. Instead, Congress chose to remain silent,

and we are not at liberty to infer displacement from silence. Fidelity to this rule is especially

important in the case of a statute of repose that Congress enacted in 1933, that it explicitly

modified a year later, and that has been a prominent and conspicuous provision in this nation’s

securities regulation regime over the ensuing eight decades. See Securities Exchange Act of

1934, Pub. L. No. 73-291, § 207, 48 Stat. 881, 908. Statutes of repose confer important

substantive rights, and the Securities Act’s statute of repose is especially important for issuers and

underwriters of securities to be free from near-strict statutory liability three years after the

offering or sale of securities. In setting aside the Securities Act’s repose period, the majority

disrupts a legislative compromise that was at the heart of the 1933 Act. The Act created private

causes of action “to insure honest securities markets and thereby promote investor confidence.”

Chadbourne & Parke LLP v. Troice, 134 S. Ct. 1058, 1067 (2014). Those causes of action are


                                                   8
“notable both for the limitations on their scope as well as the in[] terrorem nature of the liability

they create.” In re Morgan Stanley Info. Fund Sec. Litig., 592 F.3d 347, 359 (2d Cir. 2010).

“[U]nlike securities fraud claims pursuant to [S]ection 10(b) of the Securities Exchange Act,”

claims under Sections 11 and 12 of the Securities Act do not require plaintiffs to prove scienter,

reliance (in most cases), or loss causation. Id. As we have noted, Sections 11 and 12 of the

Securities Act “apply more narrowly but give rise to liability more readily.” Id. at 360.

       Because of the relative ease of proving liability, Congress established a strict repose

period in the Securities Act based on its “fear that lingering liabilities would disrupt normal

business and facilitate false claims.” P. Stolz Family P’ship L.P. v. Daum, 355 F.3d 92, 105 (2d

Cir. 2004) (internal quotation marks omitted). The Act’s repose period reflects a legislative

determination that, once three years have passed from the public offering or sale of a security, a

company’s management may treat a securities transaction as closed. In re Data Access Sys. Sec.

Litig., 843 F.2d 1537, 1546 (3d Cir. 1988). Few compromises in the securities laws are as

integral to the operation of the nation’s capital markets as this compromise.

       I suppose that there may be compelling policy arguments that receivers should be given

relief from periods of repose, and I can imagine a robust debate on that topic. But the resolution

of competing policy choices is for Congress, not for us. Although reading the Extender Statute to

exclude statutes of repose means that the FDIC is able to pursue fewer claims, we are not

authorized to fix that problem because we are obligated to read the statute as it is written. Baker

Botts L.L.P. v. ASARCO LLC, 135 S. Ct. 2158, 2169 (2015). “When a statute’s language is clear,

our only role is to enforce that language according to its terms.” Life Receivables Trust v.

Syndicate 102 at Lloyd’s of London, 549 F.3d 210, 216 (2d Cir. 2008).


                                                  9
       Colonial had a right to sue for alleged misstatements made in connection with the

securities it purportedly purchased in 2007. But that right was extinguished three years after the

securities were offered or sold to the public. The converse is equally true: three years after

offering and selling the securities, Appellees had a substantive right to be free from potential

liability. When the FDIC stepped into Colonial’s shoes in 2009, it succeeded solely to the “rights,

titles, powers, and privileges” then belonging to Colonial, including the bank’s three-year

extinguishable right to sue on securities that it had purchased in 2007. O’Melveny & Myers v.

FDIC, 512 U.S. 79, 86 (1994); FDIC v. Ernst & Young LLP, 374 F.3d 579, 581 (7th Cir. 2004).

When the FDIC filed its Securities Act claims in 2012, the statute of repose had expired. The

expiration of that period of repose did not simply mean that the claims could not be made, but it

meant that they no longer existed. See CTS, 134 S. Ct. at 2187 (“[A] statute of repose can

prohibit a cause of action from coming into existence.”). A necessary corollary of the majority’s

reasoning is that Congress, when passing the Extender Statute, brought dead claims back to life.

For me, it is several bridges too far to believe that Congress intended that result without so much

as a word to that effect. Reading the Extender Statute to mean what it says, I would hold that it

did not extend the Securities Act’s statute of repose, and I would affirm the judgment of the

District Court.




                                                 10